Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 5/03/21, has been entered. Claims 1-4, 7, 9, 10, 13-16, 19, 22, 23, 26 and 52 remain pending.


Claim Rejections - 35 USC § 112
In light of Applicant’s amendment, the rejection of claims 1-4, 7-10, 12-16, 19, 21-23, 25, 26 and 52 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set in the previous Office Action has been withdrawn. 




Claim Rejections - 35 USC § 103
Claims 1-4, 7, 9, 10, 13-16, 19, 22, 23, 26 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2019/0104549) in view of Roy (US 9,629,171).
Regarding claims 1, 13, 26 and 52, Deng substantially teaches a method for beam recovery processing (a method for switching to new beams in unfavorable wireless propagation environment, as described on [0002], utilizing the preselected resource sets, as described on [0003] and [0004]), comprising:

wherein before transmitting by the network-side device the first indication message to the mobile terminal in response to that the preset trigger condition is met (performing initial pairing procedure, prior to the transmission of the first indication message, as shown on Fig. 14 and described on [0141]-[0146]),
transmitting a configuration of beam porting to a mobile terminal after a successful random access procedure (the mobile terminal/WTRU receives a measurement request with scheduling/configuration, shown as 1401a or 1402a, as described on [0142] and [0143]);

determining an BPL for data, transmission based on the beam report wherein the BPL, comprises an control channel BPL and indicating a new traffic channel BPL (the BPL quality is determined by a comparison with a predetermined threshold, as described on [0146], and determining a new BPL data channel for transmission is shown as 1404b and described on [0145]),
wherein before transmitting, by the network-side device, the first indication message to the mobile terminal, the method further comprises narrow beams pairing procedure, as described on [0141].
Deng does not teach a separate/second stage for the narrow beam training and selecting the optimal beams for the new traffic control BLP.
Roy teaches the beam recovery method, shown on Fig. 2A-G and described on 10:31-11:53, comprising the beam training procedure according to IEEE 802.11ad, which starts with quasi-omni stage and proceed to the beam refining/training operation, as described on 20:55-64, and selecting the best or optimum sectors/beams for the beam training procedure, as shown on Fig. 11 and described on 20:65-22:33. 
A combination of Deng teaching and Roy teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system of Deng by using the best or optimum beams to simplify the recovery processing and/or increase the speed of the recovery processing.

In addition, regarding claim 26, Deng teaches the base station SCmB comprising a processor, as described on [0068], which includes a memory, as described on [0365], to perform the steps shown on Fig. 19A and described above, including the data transmission, shown on Fig. 19B and described on [0189].
Regarding claims 2 and 14, Deng teaches prior to the first message to the mobile terminal, described as 1909, the base station receives the target data from the terminal, described as 1903, which is based on the measurement result, including the preset threshold at the mobile terminal 1902, as described on [0188], and use a beam switch request bit, as described on [0185], or PRACH resources, as described on [0220]-[0222].
Regarding claims 3, 4, 15 and 16, Deng teaches using one bit in the first signaling to indicate the start of the beam switching, as described on [0185].
Regarding claims 7 and 19, Deng teaches the mobile terminal transmitting NACK, as described on [0185], or performing the beam pairs switching based on CQI/RSRQ, as described on [0213].
Regarding claims 9 and 22, Deng teaches the narrow beam pairs, which are organized into the dedicated control channels 1402c, 1403c or 1404c and the dedicated data channels 1403d, shown on Fig. 14 and described on [0141]-[0144].
Regarding claims 10 and 23, Deng teaches performing the data transmission in the same time resource a TTI, as described on [0145], or a subframe, as shown on Fig. 14.

Response to Arguments
Applicant’s arguments filed 5/03/21 have been fully considered but they are not persuasive. 
On page 11 of the Response, Applicant argues that the amended claim 1 is allowable over a combination of Deng and Roy, because none of them teaches determining and performing optimal beam training within BLP channel.
Examiner respectfully disagrees.
Deng clearly teaches the beamforming operation, as shown on Fig. 14 and described on [0141-[0146], which comprises all the beamforming steps of the claim 1, particularly the base station sending a schedule/structure to the UE, the UE performing the measurements on the beams pairs and reporting the measurements results to the base station, which are compared with a threshold to eliminate the bad quality pairs (see the rejection for details) and using new traffic/data channel for BLP, shown as 1404b and described on [0145].
Roy provides an improvement to the method of Deng by selecting the optimum or the best pairs, as shown on Fig. 11 and described on 20:65-22:33, and describes the beam training procedure according to IEEE 802.11ad, which starts with quasi-omni stage and proceed to the fine/narrow beam training operation, as described on 20:55-64, wherein beams with different widths are shown on Fig. 16. 
See the rejection above for details.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461


                                                                                                                                        /DMITRY LEVITAN/Primary Examiner, Art Unit 2461